                                          
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

    GEORGE TAYLOR,

                                                                       ORDER
          Plaintiff,
    v.
                                                               Case No. 19-cv-299-jdp
    H.S.U. MANANGER MASHACK, et al.,

          Defendants.

    GEORGE TAYLOR,

                                                                       ORDER
          Plaintiff,
    v.
                                                               Case No. 19-cv-300-jdp
    THEODORE ANDERSON, et al.,

          Defendants.

    GEORGE TAYLOR,

                                                                       ORDER
          Plaintiff,
    v.
                                                               Case No. 19-cv-301-jdp
    BRITTANY HIBMA, et al.,

          Defendants.

         Plaintiff George Taylor, in the custody of the Wisconsin Department of Corrections,

has submitted a proposed civil action under 42 U.S.C. § 1983 in each of the above cases.

Plaintiff has submitted a certified inmate trust fund account statement for the six month period

preceding the complaint in support of the pending motion to proceed without prepayment of

the filing fee in each of the above cases. Accordingly, the court must determine whether

plaintiff qualifies for indigent status and, if so, calculate an initial partial payment of the

$350.00 filing fee for each of these cases.

         Even when an inmate litigant qualifies for indigent status, the litigant must pay a

portion of the fee returned by the formula set forth in 28 U.S.C. § 1915(b)(1). Using

information for the relevant time period from plaintiff’s trust fund account statement, I
 
                                                    
calculate plaintiff’s initial partial filing fee to be $67.65 for each case. For these cases to

proceed, plaintiff must submit this amount on or before May 10, 2019.


                                              ORDER

        IT IS ORDERED that,

        1.     Plaintiff George Taylor is assessed $67.65 as an initial partial payment of the

$350.00 fee for filing in each of these cases. Plaintiff is to submit a check or money order made

payable to the clerk of court in the amount of $67.65 for each case or advise the court in

writing why plaintiff is not able to submit the assessed amounts on or before May 10, 2019. If

plaintiff does not have enough money to make the initial partial payment from plaintiff’s

regular account, plaintiff should arrange with prison authorities to pay the remainder from

plaintiff’s release account.

        2.     If, by May 10, 2019, plaintiff fails to make the initial partial payment for each

case or show cause for failure to do so, plaintiff will be held to have withdrawn these actions

voluntarily and the cases will be closed without prejudice to plaintiff filing these cases at a later

date.

        3.     No further action will be taken in each of these cases until the clerk’s office

receives plaintiff’s initial partial filing fee as directed above and the court has screened the

complaint as required by the Prison Litigation Reform Act, 28 U.S.C. § 1915A. Once the

screening process is complete, a separate order will issue.


        Entered this 18th day of April, 2019.

                                      BY THE COURT:

                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge



 
